TWC Enforcement Order Appeal                                        



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-416-CV



TEXAS WATER COMMISSION,

	APPELLANT

vs.



LAKESHORE UTILITY COMPANY, INC.,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 481,027, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING

 

	This appeal arises from an enforcement action brought by the Texas Water
Commission (the "Commission") against Lakeshore Utility Company, Inc. ("Lakeshore"), seeking
injunctive relief and civil penalties for Lakeshore's failure to comply with the Commission's order
rendered in Lakeshore's rate case, Docket No. 7964-G.  The Commission's enforcement
proceeding was before the same district court as was Lakeshore's suit for judicial review of the
order issued by the Commission in the rate case.  In a single opinion and final judgment, the
district court both dismissed the Commission's enforcement action, and reversed the
Commission's order issued in the rate proceeding.  The district court explained its basis for
dismissal of the Commission's enforcement action as follows:  "Because the Court has reversed
and remanded the Order of the Texas Water Commission in Cause No. 480,160, the enforcement
action brought by the Texas Water Commission, Cause No. 481,027 is hereby ORDERED
DISMISSED."  The Commission appeals.
	In a separate appeal, this Court has reversed the district court's judgment in
Lakeshore's suit for judicial review, thus affirming in all respects the Commission's order in the
rate proceeding.  See Texas Water Comm'n v. Lakeshore Util. Co., No. 3-93-432-CV (Tex.
App.--Austin May 18, 1994, no writ h.). (1)  Accordingly, because the district court's sole basis for
dismissing the enforcement action was its reversal of the Commission's order in the rate
proceeding, we reverse the district court's dismissal of the Commission's enforcement action and
remand the cause to the district court.


  
					Mack Kidd, Justice
Before Justices Powers, Kidd and B. A. Smith
Reversed and Remanded
Filed:   May 18, 1994
Do Not Publish
1.        The two causes were consolidated before this Court for purposes of oral argument only.